

116 S3955 IS: Justice for Breonna Taylor Act
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3955IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit no-knock warrants, and for other purposes.1.Short titleThis Act may be cited as the Justice for Breonna Taylor Act.2.Prohibition on no-knock warrants(a)Federal prohibitionNotwithstanding any other provision of law, a Federal law enforcement officer (as defined in section 115 of title 18, United States Code) may not execute a warrant until after the officer provides notice of his or her authority and purpose.(b)State and local law enforcement agenciesBeginning in the first fiscal year beginning after the date of enactment of this Act, and each fiscal year thereafter, a State or local law enforcement agency that receive funds from the Department of Justice during the fiscal year may not execute a warrant that does not require the law enforcement officer serving the warrant to provide notice of his or her authority and purpose before forcibly entering a premises. 